DETAILED OFFICE ACTION


Applicant response filed on 02/01/2021 is acknowledged. 

Claim 5 has been cancelled by applicant. 
Claims 1-4 and 6-12
Claims 8-12 are newly presented. 

Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claims 1-4, 6 and 7 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments made to the instant claims as well as arguments and citation of specific support from the instant disclosure in applicant’s latest response of record.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to 

The instant claims are directed to a computer implemented method of using machine learning algorithms in analyzing laboratory test results of urine to detect Trichomonas vaginalis in the urine. 
The recited process comprises the steps of performing machine learning algorithms on biological samples to establish a Trichomonas vaginalis infection prediction model, sending data obtained from urine analytic measurements of a patient for testing using the urine prediction model, and determining whether Trichomonas vaginalis is present in the urine. 

Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer “to perform machine learning algorithms”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in an prediction of a diagnostic result, specifically a prediction of the presence of Trichmonas vaginalis in a modeled urine sample. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims do recite the data gathering steps of “performing analytic measurements urine of a plurality of persons” and “creating biological samples” therefrom. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The 
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. In the instant case, the recited steps directed “to perform machine learning algorithms” amounts only applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but are moot in light of the amended grounds rejection presented above as necessitated by applicant amendment to the instant claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.